NONPRECEDENTIAL DISPOSITION
                                  To be cited only in accordance with 
                                           Fed. R. App. P. 32.1




                     United States Court of Appeals
                                          For the Seventh Circuit
                                          Chicago, Illinois  60604

                                          Submitted May 14, 2008*
                                            Decided July 1, 2008

                                                    Before

                                   FRANK H. EASTERBROOK, Chief Judge

                                       JOHN L. COFFEY, Circuit Judge

                                   DIANE P. WOOD, Circuit Judge

No. 07‐1774

JOHN E. DAVIS,                                           Appeal from the United States District
     Plaintiff‐Appellant,                                Court for the Central District of Illinois.

           v.                                            No. 04‐1389

EDDIE SAMALIO and ODEIDA                                 Harold A. Baker, 
DALMASI,                                                 Judge.
     Defendants‐Appellees.




                                                 O R D E R

       Federal inmate John Davis filed suit under Bivens v. Six Unknown Named Agents of the
Fed. Bureau of Narcotics, 403 U.S. 388 (1971), claiming that the defendants, employees of the
Federal Correctional Institute in Pekin, were deliberately indifferent to his fractured wrist.



           *
          After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 07‐1774                                                                                          Page 2

The  district  court  granted  summary  judgment  to  the  defendants.  Davis  appeals  that
judgment and also challenges several discovery rulings. We affirm.

        On  October  27,  2003,  Davis  slipped  on  a  chair  in  his  prison  cell  and  landed  on  his
wrist. X‐rays taken at the prison’s medical unit showed a wrist fracture, and so Dr. Odeida
Dalmasi,  the  prison  physician,  recommended  that  Davis  be  taken  to  the  local  hospital.  At
the  hospital,  Davis  saw  Dr.  Clark,  an  orthopedic  surgeon.  Davis  received  pain  medication
and a long‐arm cast on his wrist. Dr. Clark also requested that Davis receive a second round
of  x‐rays  by  November  6th  for  him  to  review,  that  Davis  be  provided  with  more  pain
medication, and that Davis return in four weeks to change the cast.

        Davis alleges that on October 31 he sent a written request for the prison to schedule
the second round of x‐rays. He provided no evidence of the request, and the prison has no
record of it. On November 10 Davis sent another written request  to  the  prison concerning
his  wrist,  and  later  that  day  he  received  a  response  telling  him  to  watch  for  a  future  “call
out.” Sometime between November 10 and 14, he went to the medical unit and confronted
the  health‐services  manager,  Eddie  Samalio,  asking  why  his  medical  needs  were  being
ignored.  On  November  14  Davis  saw  Dr.  Dalmasi,  who  noticed  for  the  first  time  that  Dr.
Clark  had  requested  a  second  round  of  x‐rays  and  as  a  result  immediately  had  the  x‐rays
taken  and  prescribed  pain  medication.  Davis  alleges  that  Dr.  Dalmasi  also  informed  him
that  his  wrist  had  healed  incorrectly,  but  Dr.  Dalmasi  denies  ever  saying  this.  The  second
round of x‐rays were not sent to Dr. Clark.

        On November 25 Davis saw Dr. Clark for his follow‐up appointment to replace his
cast.  A  third  set  of  x‐rays  were  also  taken;  these  films  revealed  that  the  wrist  was  healing
properly. Davis alleges that Dr. Clark told him that the wrist had not healed properly, but
nothing in the record supports this allegation. Two months later, the prison’s medical unit
gave  Davis  a  fourth  x‐ray  and  concluded  that  the  wrist  fracture  had  healed  properly.  The
medical  staff  also  prescribed  additional  pain  medication  and  extended  Davis’s  pass  for  a
lower bunk for three more months.

        Davis  filed  suit  against  the  defendants,  alleging  that  they  had  violated  the  Eighth
Amendment  because  they  were  deliberately  indifferent  to  his  fractured  wrist.  He  claimed
that  the  prison  officials  delayed  his  second  round  of  x‐rays,  causing  his  wrist  to  heal
improperly. Over the following year the district court extended discovery on three separate
occasions. After the second extension, the defendants moved for summary judgment. Davis
responded to the defendant’s motion but also moved to continue discovery and to subpoena
Dr.  Clark.  The  district  court  denied  Davis’s  motions,  but  it  nevertheless  gave  him  an
additional 45 days to depose Dr. Clark by written questions under FED.  R.  CIV.  P.  31 in lieu
No. 07‐1774                                                                                         Page 3

of  an  oral  deposition.  Davis  failed  to  take  advantage  of  that  opportunity;  instead,  he  filed
yet another motion to extend discovery and to subpoena Dr. Clark.

        The  district  court  denied  Davis’s  motions  and  granted  the  defendants’  motion  for
summary  judgment.  The  court  found  that  Davis  had  presented  no  “verifying  medical
evidence” that his wrist had failed to heal properly. And it determined that the defendants’
failure to perform a second round of x‐rays by November 6th or send the x‐rays to Dr. Clark
did not amount to deliberate indifference.

        Davis initially argues that the district court erred in denying his motions to continue
discovery  and  to  subpoena  Dr.  Clark.  The  court’s  denials,  he  says,  prohibited  him  from
providing  “verifying  medical  evidence”  of  the  defendants’  deliberate  indifference.  We
review  a  district  court’s  discovery  rulings  for  an  abuse  of  discretion,  see,  e.g.,  Reynolds  v.
Jamison, 488 F.3d 756, 761 (7th Cir. 2007); Brosted v. Unum Life Ins. Co. of Am., 421 F.3d 459,
463  (7th  Cir.  2005),  and  we  will  reverse  if  “the  denial  of  discovery  resulted  in  actual  and
substantial prejudice,” Packman v. Chicago Tribune Co., 267 F.3d 628, 646 (7th Cir. 2001).

       The district court did not abuse its discretion in denying Davis’s motions. The court
extended  discovery  three  times,  including  a  final  45‐day  extension,  at  which  time  it
informed  Davis  that  he  could  submit  written  questions  to  Dr.  Clark.  Following  this  third
extension,  Davis  did  not  seek  discovery  from  Dr.  Clark  and,  instead,  filed  yet  another
motion to continue discovery and to subpoena Dr. Clark. Because Davis had over a year to
conduct discovery and was able to depose both defendants during that time, we cannot say
that he has suffered any actual or substantial prejudice.

        Davis  also  argues  on  appeal  that  the  district  court  incorrectly  concluded  that  the
defendants’  actions  did  not  amount  to  deliberate  indifference.  He  contends  that  his  wrist
never healed properly because of the defendants’ delay in procuring a second round of x‐
rays.  We  review  the  district  court’s  grant  of  summary  judgment  de  novo,  drawing  all
reasonable inferences in the light most favorable to the non‐moving party. Collins v. Seeman,
462 F.3d 757, 760 (7th Cir. 2006).

        Prison  officials  violate  the  Eighth  Amendment  when  they  display  deliberate
indifference to a prisoner’s serious medical condition. Estelle v. Gamble, 429 U.S. 97, 104‐05
(1976);  Edwards  v.  Snyder,  478  F.3d  827,  830‐31  (7th  Cir.  2007).  To  succeed  on  a  deliberate‐
indifference  claim,  a  prisoner  must  show  both  an  objectively  serious  risk  of  harm  and  a
subjectively culpable state of mind. Farmer v. Brennan, 511 U.S. 825, 834 (1994); Edwards, 478
F.3d  at  830‐31.  Where  prison  officials  delay  rather  than  deny  medical  treatment,  the  delay
reflects  deliberate  indifference  when  it  has  a  detrimental  effect  on  the  prisoner’s  health.
Walker  v.  Benjamin,  293  F.3d  1030,  1038  (7th  Cir.  2002).  We  require  that  the  prisoner  offer
No. 07‐1774                                                                                       Page 4

“verifying medical evidence” that the delay caused some degree of harm. Williams v. Liefer,
491 F.3d 710, 714‐15 (7th Cir. 2007).

         Davis  presented  no  competent  medical  evidence  supporting  the  theory  that  the
eight‐day  delay  in  procuring  a  second  round  of  x‐rays  had  a  detrimental  effect  on  his
fractured  wrist.  Further,  even  assuming  that  Davis’s  fractured  wrist  qualifies  as  a  serious
medical  need,  he  has  presented  no  evidence  suggesting  that  the  defendants  acted  with
deliberate indifference. Dr. Dalmasi ordered x‐rays the day of the injury and sent Davis to
the local hospital to receive specialized care from Dr. Clark. At the hospital Dr. Clark gave
Davis a long‐arm cast, prescribed pain medication, and, four weeks later, replaced the long‐
arm cast with a short‐arm cast. And, between October 27 and January 27, Davis was given
four  rounds  of  x‐rays,  prescribed  several  types  of  pain  medication,  and  offered  various
recreational  and  work‐related  restrictions.  Davis’s  dissatisfaction  with  the  treatment  of  his
wrist  notwithstanding,  the  defendants  were  not  deliberately  indifferent  to  his  condition.
See,  e.g.,  Johnson  v.  Doughty,  433  F.3d  1001,  1013  (7th  Cir.  2006)  (“Mere  dissatisfaction  or
disagreement with a doctor’s course of treatment is generally insufficient.”).

                                                                                              AFFIRMED.